DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2021 has been entered:  Claims 1 - 20 remain pending in the present application, with claims 9 - 20 being withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2017/0202700 A1), hereinafter Gallant, in view of Ingimundarson et al. (US 2014/0081189 A1), hereinafter Ingimundarson.

	Regarding Claim 1, Gallant teaches an ostomy belt support system (Figs. 3 and 4; Abstract) comprising a supply of material having a first length and a first end (elements 12, 20, and 22; Paragraph 45); a buckle configured for attachment to the first end and a second end (Fig. 2, elements 24a and 24b).
	Gallant does not explicitly teach the material being cut to a secondly to form a second section of material, or the buckle having a fastener located on an exterior surface of the buckle.
	In addressing the same problem as Applicant, the problem being long-term wearable belts for medical purposes, Ingimundarson teaches supplying length of material and cutting to reduce the size of the belt (Paragraph 66; also see Fig. 20 which shows how one belt end 114 can be cut).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of the belt of Gallant to be cut as taught by Ingimundarson. Doing so would allow for Gallant to be resized to fit more users.
	Ingimundarson also teaches having a fastener located on an exterior surface of the buckle (Figs. 17, 19 - 21 show the buckle having a fastener on the exterior surface, around element 158; see Fig. 19 in particular which shows how handle 128 attaches to an exterior fastener; further. Figs. 19 and 21 shows an exterior surface of buckle 152 attaching to the other buckle 150).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buckle of Gallant to comprise the fasteners located on an exterior surface of the buckle as taught by Ingimundarson. Doing so would allow 

	Regarding claim 3, Gallant and Ingimundarson substantially disclose invention as claimed. Gallant further teaches the material including an opening (Figs. 3 and 4, element 14; Paragraph 45).

	Regarding claim 4, Gallant and Ingimundarson substantially disclose invention as claimed. Gallant further teaches comprising a grommet disposed at the opening (element 34; Paragraph 47).

	Regarding claim 5, Gallant and Ingimundarson substantially disclose invention as claimed. Ingimundarson further teaches the buckle being attached to the material with a hook and loop fastener (Figs. 17, 19, and 20; Paragraph 63 describes how the clamping sections use hook and loop fasteners; Paragraph 66 describes clamping sections having a fastener material, which would implicitly include hook fasteners that correspond to the loop material on the belt segments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buckle of Gallant to comprise the clamping sections, as well as the corresponding hook and loop fasteners of Ingimundarson. Doing so would allow for secure and easily reversible attachment to the belt sections, as shown by Ingimundarson.

	Regarding claim 6, Gallant and Ingimundarson substantially disclose invention as claimed. Ingimundarson further teaches the buckle comprising first and second arms configured to receive the first and therebetween (Figs. 17, 19, and 20; Paragraph 63 describes the first and second arms i.e. clamping sections; Paragraph 66 further describes clamping sections best shown in Figs. 20 and 21, elements 156 and 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buckle of Gallant to comprise the clamping sections of Ingimundarson. Doing so would allow for secure and easily reversible attachment to the belt sections, as shown by Ingimundarson.

	Regarding claim 7, Gallant and Ingimundarson substantially disclose invention as claimed. Gallant teaches a body portion configured for attachment to the second end (Fig. 2, elements 24a and 24b both show a body portion having a loop for attachment to one another). Ingimundarson also teaches the buckle including a body portion extending from the first and second arms configured for attachment to the second end (Figs. 19 - 21, elements 154 and 158; Paragraph 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buckle of Gallant and Ingimundarson to explicitly comprise a body portion extending from the first and second arms. Doing so would allow for the buckle to connect the two ends of the belt portion (as best shown in Fig. 21 of Ingimundarson).

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant and Ingimundarson as applied to claim 1 above, and further in view of Levesque (US 2006/0047256 A1).

Regarding claim 2, Gallant and Ingimundarson substantially disclose invention as claimed. They do not explicitly teach material being a breathable fabric.
In the same field of endeavor, Levesque teaches an ostomy belt teaches an ostomy belt (Fig. 1; Abstract) being made of breathable fabric (Paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant and Ingimundarson to be made of breathable material as taught by Levesque. Doing so would help eliminate moisture produced by the user underneath the belt (Paragraph 39).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant and Ingimundarson as applied to claim 1 above, and further in view of Zinna (US 5,299,324 A).

	Regarding claim 8, Gallant and Ingimundarson substantially disclose invention as claimed. They do not explicitly disclose the supply of material being a roll of material.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant and Ingimundarson to have the supply of material be a roll as taught by Zinna. Doing so would allow for multiple belts worth of material to be supplied from which individual belts can be cut in the same manner as described in Col. 2, lines 35 - 39 of Zinna as Gallant discloses the material as also being elastic and textile (Paragraph 45). Further, rolling the material would make it more compact for storage and easy to unroll a desired length.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues Ingimundarson does not teach a single buckle configured for attachment to a first end and a second end.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, the buckle if Ingimundarson has all the limitations as claimed, including a fastener located on an exterior surface of the buckle (Figs. 17, 19 - 21 show the 
Thus, the buckle of Ingimundarson would be capable of performing the intended use as claimed, that is, would be capable of attaching to the second end using said fastener located on an exterior surface of the buckle. Further, Fig. 19 of Ingimundarson shows the buckle connecting to handle 128 and tensioning element 118, which would also attach said buckle to the second end of the belt system.
Additionally, Ingimundarson discloses the handles being secured to the external surface of the buckle by hooks in a hook and loop system (end of Paragraph 63). As such, it is implied that the exterior fastening surfaces of the buckles of Ingimundarson would comprise corresponding a corresponding hook and loop structure. Thus, given that the belt section arms use the same hook and loop fasteners to connect to the belt ends (Fig. 20, element 162; Paragraphs 63 and 66 describe the fastener material as hook and loop) as the handles and exterior buckle surface (in other words, they are all using hook and loop fasteners), it would have been obvious to a person of ordinary skill in the art before the effective filling date that the exterior surface of the buckle would be capable of (i.e. configured to) attaching directly to any belt sections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 7,935,097 A) discloses an analogous ostomy belt.
Rowland et al. (US 2012/0036618 A1) discloses an analogous belt which is resized by cutting.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781